MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                             FILED
regarded as precedent or cited before any                               Aug 29 2019, 6:56 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Derrick Charles Williams,                                August 29, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-137
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Angela G. Warner
Appellee-Plaintiff.                                      Sims, Judge
                                                         Trial Court Cause No.
                                                         48C01-1810-F6-2501



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019                   Page 1 of 19
[1]   Derrick Charles Williams appeals his convictions for resisting law enforcement

      as a level 6 felony and driving while suspended as a class A misdemeanor. He

      raises two issues which we revise and restate as:

              I.       Whether his decision to represent himself was knowingly
                       and voluntarily made; and

              II.      Whether the trial court abused its discretion in admitting
                       certain evidence.

      We affirm.

                                      Facts and Procedural History

[2]   On September 28, 2018, Edgewood Police Officer Shane Briggs was in full

      uniform and on patrol in his fully-marked police vehicle when he observed a

      white pickup truck pull into a driveway. Williams was the truck’s driver.

      Officer Briggs had not seen the truck before, knew that it was a vehicle that did

      not typically park in that driveway, and knew the person who lived at the home

      worked out of town. Officer Briggs ran a BMV check of the truck’s license plate

      and learned “there was a protective order for the registered owner of the

      vehicle, and there was a warrant alert on that vehicle.” Transcript Volume I at

      217. Officer Briggs parked his vehicle at a nearby church from where he could

      observe the truck in the driveway and see if the occupant exited the truck. After

      a short time, he observed the truck back out of the driveway, pause at a place

      where the officer believed the driver could see his police vehicle, and then

      continue to enter the road.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 2 of 19
[3]   Officer Briggs observed the truck come to a stop at a stop sign and fail to signal

      prior to turning right, pulled his police vehicle behind the truck to initiate a

      traffic stop, and activated his overhead lights. Williams did not stop, and

      Officer Briggs activated his siren for one or two seconds using a couple of

      different tones to obtain Williams’s attention, but Williams did not stop.

      Williams stopped at a stop sign and then turned left. Officer Briggs followed

      Williams with his lights and siren activated, and he “cycled through [his] siren

      tones along with the air horn.” Id. at 221. He observed that all the other

      vehicles “were getting out of [the] way.” Id. at 222. There were multiple places

      where Williams could have pulled over. Williams drove through a parking lot

      and parked at a gas station.


[4]   Officer Briggs blocked Williams’s truck with his police vehicle, opened his

      door, drew his weapon, and gave Williams loud verbal commands to shut off

      the truck, open the door, and show his hands and repeated those commands.

      Williams did not respond. Meanwhile, Darren Sparks, a former police officer

      and police chief, observed the pursuit and followed Williams’s truck and Officer

      Briggs to the gas station’s parking lot. Sparks looked into the truck, which had

      tinted windows, and saw that Williams was on a cell phone. Sparks also had

      his weapon drawn. Anderson Police Officer Brandon Taylor and other officers

      arrived at the scene. Officer Taylor used his intercom to command Williams to

      exit the truck, and Williams did not respond. Officers approached the truck,

      attempted to open a door, and found the door was locked. Officer Briggs used

      a puncture device to break the driver’s window, reached in and unlocked the


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 3 of 19
      door, and opened the door and pulled Williams from the truck. Officers

      ordered Williams to the ground, he refused and argued with the officers, the

      officers performed a leg sweep to force him to the ground, and he was

      handcuffed. Williams refused to identify himself. Officer Briggs located

      Williams’s identification in the truck’s center console, and Williams still refused

      to confirm his identity. Officer Briggs ran a check on Williams, and “dispatch

      returned with his driver’s license that was in suspended, prior status, and he had

      a warrant . . . for his arrest.” Id. at 233.


[5]   On October 1, 2018, the State charged Williams with: Count I, resisting law

      enforcement as a level 6 felony; and Count II, driving while suspended as a

      class A misdemeanor. The State alleged that Williams was an habitual

      offender. That same day, the court held an initial hearing. At the start of the

      hearing, the court asked Williams to state his full name for the record, and

      Williams replied “I object” and “I won’t be going by no names or labels today.”

      Transcript Volume I at 4. The court explained it needed to identify him, and

      Williams stated “it’s Charles DeAndre Gardez,” and objected to giving his date

      of birth. Id. The court stated it did not know his grounds for objection, and

      Williams stated “[t]he grounds for objection is not to be called by no names or

      no labels” and “you trying to label me.” Id. at 6. The court found Williams in

      contempt and that he could purge himself by providing some identifying

      information.


[6]   On October 15, 2018, the court held another hearing at which Williams

      appeared and responded to his name. The court read Williams his rights.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 4 of 19
      When asked if he was able to understand his rights, Williams stated “[n]o.” Id.

      at 13. He stated he wanted to know the date and time the charges were filed,

      the court said that it had not reached that part and needed to know if he

      understood his rights. Williams stated “I do understand the right . . . to travel

      and the . . . right to prove my innocence.” Id. The court asked if he understood

      that he had a right to a public trial by jury, Williams responded “[n]o,” the

      court noted that Williams had requested a speedy trial and asked “so what right

      did you think you were invoking when you requested that,” and he replied “[t]o

      prove my innocence.” Id. at 14. When asked if he understood his right to a

      speedy trial and trial by jury, Williams replied “[o]kay,” and when told he

      needed to say “yes or no, not okay,” he stated “I’m being really coerced into

      this . . . I really don’t understand why I’m going through this process.” Id. at

      14. The court said “if you don’t understand, I need you to say, no,” and “I’m

      trying to understand what I can do to help you understand,” and Williams

      replied “Um, release me. I mean . . . .” Id. at 14-15.


[7]   The court asked “[t]hat will help you understand if I release you,” and Williams

      stated “[y]es, because I’ve been put in like contempt of court for something, for

      unjust reasons. I don’t even understand why I’m here. I don’t even understand

      the charges. I mean, like, as far as um, the right to travel, I don’t understand

      how I get a driving while suspended. And as far as, I mean, the um, resisting

      law enforcement, there’s an I.C. code, under the I.C. code, . . . it states that I

      have to been doing twenty (20) miles per hour over the speed limit in order to

      have that resisting law enforcement uh, with a vehicle. So, I mean, . . . .” Id. at


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 5 of 19
      15. The court explained that it understood that Williams did not agree with the

      charges and that he would have the right to present his argument at a trial

      before a jury. Williams asked “what about the right to travel.” Id. at 16. The

      court explained that was an issue for trial. Williams asked if he was innocent

      until proven guilty, the court responded affirmatively and noted that it had

      asked him if he understood that and he had said no, and Williams replied “I

      don’t really because why am I locked up” and “it seems like it’s the courts is . . .

      placing me into guilt.” Id. at 17-18. Williams asked about his fast and speedy

      trial and said “I’d like a date for that.” Id. at 20.


[8]   The court then noted that an attorney had been appointed to represent him, and

      Williams said “I don’t need no lawyer . . . I can prove my own innocence.” Id.

      The court asked if he wanted to represent himself, and Williams said “[y]es, I’d

      rather prove my own innocence” and “[y]es, of course.” Id. at 20-21. The

      court indicated that it would be asking him some questions so that it could be

      satisfied that he was capable of representing himself. Williams said “I object.

      I’m not a lawyer.” Id. at 21. The court responded that it was aware that

      Williams was not a lawyer. Upon questioning by the court, Williams indicated

      that he was not taking any medication or under the influence of any drugs or

      alcohol. The court told Williams that he had the right to represent himself or to

      have counsel represent him and to court-appointed counsel if he could not

      afford an attorney. The court informed Williams that, before he made that

      decision, it wanted him to understand what he was giving up. The court

      explained that he may have a number of defenses which an attorney is trained


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 6 of 19
      to know, advised him of the penalties he was facing, and stated there are factors

      the court can consider in increasing or decreasing his sentence within that range

      and an attorney would know about the factors. It stated that an attorney has

      developed skills to present a defense to the charges against him including

      investigating his case, interrogating witnesses against him, and finding

      favorable witnesses and obtaining their testimony. It explained that attorneys

      can explain charges and any lesser included offenses, gather documents and

      other written evidence, prepare and file motions before the trial such as motions

      for discovery and to keep unfavorable information from being received as

      evidence, examine and cross-examine witnesses at trial, present favorable

      opening and closing statements in jury trials, prepare appropriate written jury

      instructions and select a jury, and properly preserve the record for purposes of

      appeal. It also stated that an attorney can evaluate the strengths and

      weaknesses of a case and give him advice on seeking a plea agreement with the

      State, that he would not receive any special treatment if he decided not to have

      an attorney, that he would have to follow all the same rules and procedures,

      and if it turns out badly he would not be able to complain that he was not an

      effective attorney in his own defense.


[9]   The court said that Williams had the right to decide against having an attorney,

      but he must be aware that deciding not to have an attorney can turn out to be a

      very bad decision and that experienced lawyers almost always decide to be

      represented by another in a criminal case. The court asked what skills or

      knowledge Williams had that would be helpful in representing himself, and he


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 7 of 19
       replied “[c]ommon sense” and that the State had to have evidence to prove him

       guilty. Id. at 24. When asked if had ever studied criminal law, he said “I’m

       familiar with it.” Id. at 25. When asked “have you had other cases that you’ve

       represented yourself or been involved with . . . the legal system,” Williams

       replied “[k]ind of,” the court asked “[d]id you represent yourself,” and he

       replied “[i]t didn’t go that far, I mean, like as far as trial.” Id. at 26. When

       asked if any of his cases had gone to jury trial, he replied “[y]es.” Id. Williams

       said “I really don’t understand what this has to do with . . . ,” and the court

       replied “[t]his has to do with whether or not you’re gonna represent yourself,”

       “[t]o make sure you understand the pitfalls and the danger in you representing

       yourself,” and “[a]s long as you understand that, then we’re gonna keep moving

       forward.” Id. at 26-27. Williams confirmed that he had participated in a jury

       trial before.


[10]   When asked for his highest level of education, Williams answered “[a]gain, I

       don’t understand, but I got my GED, like I said, I’ve got common sense and I

       don’t understand what these questions have to do with the case.” Id. at 27.

       Upon questioning by the court, Williams indicated that he was able to read and

       write and considered himself to be a good speaker. When asked if he was able

       to learn the rules of trial procedure and evidence, he replied “not with me being

       confined at the jailhouse” and said that it had an old computer system and

       charged two dollars a motion which deterred asking for motions like a motion

       to suppress. Id. at 28. The court asked “[y]ou believe though if you had access

       you could . . . become familiar with that,” and he replied “[o]f course I could.”


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 8 of 19
       Id. at 29. When asked if anyone had told him, “if you don’t have an attorney,

       then you’ll get a lighter sentence or receive[d] special treatment,” he replied

       “[n]o, I’ve been threatened. I’ve [sic] under duress and I’ve been coerced that if

       I don’t have an attorney that I’m liable to get . . . canned.” Id. When asked if

       anyone was telling him that he should have an attorney “and you think that is

       threatening you,” Williams answered “[n]o, the courts, you just said that.” Id.

       at 29-30. The court told Williams “I do think you should have an attorney.

       But, you get to make that choice,” it asked “[d]o you still wish to proceed

       without counsel,” and Williams replied “[y]es.” Id. at 30. The court permitted

       Williams to represent himself. Williams filed a motion to suppress, which the

       court denied after a hearing.


[11]   At the jury trial, the State presented the testimony of Officer Briggs, Officer

       Taylor, and Sparks. Officer Briggs testified that he observed the white pickup

       truck pull into a driveway and believed the vehicle was suspicious. He testified

       that he ran a BMV check of the license plate, at which point Williams stated “I

       object” and the court overruled the objection. Id. at 216. Officer Briggs

       testified that the results indicated that there was a protective order for the

       registered owner of the vehicle and there was a warrant alert on the vehicle. At

       that point, Williams objected, and the court overruled the objection. Officer

       Briggs testified: “I watched the vehicle back out of the driveway . . . . [W]hen

       he was backing out of the driveway, he stopped about the time where I believe

       the driver would have seen my car parked. And he paused in the, in the

       roadway, half in the roadway and half in the driveway, and then continued


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 9 of 19
       after a moment . . . .” Id. at 218. Officer Briggs testified regarding his attempt

       to stop Williams by activating his vehicle’s lights and siren and how Williams

       failed to stop his truck.


[12]   Officer Briggs testified that, at the gas station, he blocked Williams’s truck,

       opened his door, drew his weapon, and gave loud commands to shut the truck

       off, open the door, and show his hands. The prosecutor asked “why did you

       draw your service weapon,” Officer Briggs answered “[a]fter the vehicle had

       fled for that amount of time, with a slow speed pursuit like that, we are trained

       that that may be time for the driver to either call friends for an ambush . . . ,” at

       which point Williams objected and the court overruled the objection, and

       Officer Briggs continued “[s]et up a possible escape, a possible ambush or

       possibly come up with some . . . plan to attach [sic] the officer. And that . . .

       comes from all of our stops training and . . . other . . . patrol training.” Id. at

       225-226. Williams again objected and stated “[s]peculation,” and the court

       overruled the objection. Id. at 226. When asked “in your training, you’ve been

       taught that those are possibilities,” Officer Briggs answered “[a]bsolutely,” and

       when asked, “in your experience and [] seeing other officers . . . [h]ave you seen

       that happen,” he replied “[t]hat does happen.” Id. at 226-227. Officer Briggs

       testified that, after obtaining Williams’s identification, he ran a check on him

       and learned that his driver’s license was suspended and that there was a warrant

       for his arrest. Williams objected, and the court overruled the objection. On

       cross-examination, Williams asked Officer Briggs “[d]id you say you was under

       threat . . . [o]f the vehicle being turned on and backing out,” he answered, “[w]e


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 10 of 19
       consider everything from a fleeing suspect, so we will call it [a] threat until

       proven otherwise. That’s what our training does. Through my experience,

       anything in that vehicle, all unknowns are a threat to me.” Transcript Volume

       II at 5-6.


[13]   Officer Taylor testified that he had his service weapon drawn as he was giving

       commands for Williams to exit his truck because he did not know if he had a

       weapon or something that could hurt him. When asked if he had training based

       on low-speed pursuits, Officer Taylor replied affirmatively, and when asked

       “what does that training tell you to do after there’s been a low speed pursuit,”

       he answered “[j]ust the same thing as a high speed pursuit. Take the same

       precautions [], not knowing the subject had a weapon or something like that,

       just more protect ourselves from the public.” Id. at 26. Sparks testified that he

       noticed that Officer Briggs did not have any backup, “the officers don’t know

       what’s going on at that point,” and “[t]here’s usually a reason why someone

       doesn’t stop immediately.” Id. at 63. He testified, “[u]sually, a suspect is

       formulating a plan,” “[t]hey’re doing something,” “they’re trying to either

       figure a way out, they’re gonna run or they’re formulating a plan maybe to even

       do something to the officer,” “[t]here wasn’t any officers there to back this

       officer up,” “I still carry a handgun as a retired policeman,” “at that point [] my

       concern was if I just drove off, what could happen to this officer,” and “[a] lot

       of police officers are being ambushed and, literally, what came into my mind

       was [] this going to be an ambush, [] because of where the suspect stopped his

       vehicle.” Id. at 64. The jury found Williams guilty on Counts I and II and that


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 11 of 19
       he was an habitual offender. The court sentenced Williams to concurrent terms

       of two years on Count I, which was enhanced by three years for being an

       habitual offender, and one year on Count II.


                                                   Discussion
                                                          I.

[14]   The first issue is whether Williams made a knowing, voluntary, and intelligent

       waiver of his right to counsel. Williams argues that his bizarre responses,

       repeated statements that he was under duress, coercion, and threat, and

       multiple statements that he did not understand show that his decision to

       proceed pro se was not intelligently and knowingly made. He also argues that

       he was not mentally competent to elect to represent himself. The State

       responds that the dialogue between the court and Williams indicates that his

       decision to proceed pro se was made knowingly, voluntarily, and intelligently. It

       argues that the court thoroughly explained the dangers of self-representation,

       inquired into Williams’s background, and contrasted for Williams what an

       attorney could do that he might not be able to do for himself and that Williams

       does not establish that he was incompetent to decide to represent himself.

[15]   The Sixth Amendment, applicable to the states through the Fourteenth

       Amendment, guarantees a criminal defendant the right to counsel before he

       may be tried, convicted, and punished. Hopper v. State, 957 N.E.2d 613, 617

       (Ind. 2011). This protection also encompasses an affirmative right for a

       defendant to represent himself in a criminal case. Id. When a criminal

       defendant waives his right to counsel and elects to proceed pro se, we must

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 12 of 19
       decide whether the trial court properly determined that the defendant’s waiver

       was knowing, intelligent, and voluntary. Jones v. State, 783 N.E.2d 1132, 1138

       (Ind. 2003). Waiver of assistance of counsel may be established based upon the

       particular facts and circumstances surrounding the case, including the

       background, experience, and conduct of the accused. Id. There are no

       prescribed “talking points” the court is required to include in its advisement to

       the defendant; it need only come to a considered determination that the

       defendant is making a voluntary, knowing, and intelligent waiver. Poynter v.

       State, 749 N.E.2d 1122, 1126 (Ind. 2001). The defendant should be made aware

       of the dangers and disadvantages of self-representation, so that the record will

       establish that he knows what he is doing and his choice is made with eyes open.

       Leonard v. State, 579 N.E.2d 1294, 1295 (Ind. 1991).

[16]   In reviewing the adequacy of a waiver, we consider four factors: (1) the extent

       of the court’s inquiry into the defendant’s decision, (2) other evidence in the

       record that establishes whether the defendant understood the dangers and

       disadvantages of self-representation, (3) the background and experience of the

       defendant, and (4) the context of the defendant’s decision to proceed pro se.

       Kubsch v. State, 866 N.E.2d 726, 736 (Ind. 2007), reh’g denied, cert. denied, 553
U.S. 1067, 128 S. Ct. 2501 (2008). The trial court is in the best position to

       assess whether a defendant has knowingly and intelligently waived counsel. See

       Poynter, 749 N.E.2d at 1128 (citation omitted). Under the fourth factor, the

       court considers whether the defendant’s decision appears tactical or strategic in

       nature or seems manipulative and intending delay, inferring knowledge of the


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 13 of 19
       system and understanding of the risk and complexities of trial from more

       deliberative conduct. Id. at 1128 n.6. We will most likely uphold the trial

       judge’s decision to honor or deny the defendant’s request to represent himself

       where the judge has made the proper inquiries and conveyed the proper

       information, and reaches a reasoned conclusion about the defendant’s

       understanding of his rights and voluntariness of his decision. See id. (citation

       omitted).


[17]   The record reveals that the trial court engaged in an extensive colloquy with

       Williams regarding the dangers and disadvantages of self-representation. The

       court set forth in detail the possible disadvantages of Williams representing

       himself. The court asked Williams about his education, his ability to read,

       write, and speak, his skills and training, his ability to learn the rules of

       procedure and evidence, and his prior experience in the legal system and with

       jury trials. While Williams stated several times that he did not understand or

       was being coerced, the statements related to his confinement pending trial, his

       disagreement with the charges against him, and the court’s statements that it

       believed he should have an attorney. The exchange between the court and

       Williams shows that he understood that the court believed that he should be

       represented by counsel and may be disadvantaged by not having an attorney.

       The trial court did not make any indication that Williams demonstrated a level




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 14 of 19
of mental illness which prevented him from representing himself. 1 The trial

court was in a position to observe Williams’s demeanor, the extent to which he

was recalcitrant or stated he did not understand or was coerced, his behavior,

his statements regarding his understanding of the charges against him and the

proceedings, and his responses and to assess his experience, whether he

understood the disadvantages of self-representation, and the extent to which his

decision and responses were tactical. Williams was adamant that he represent

himself when the court first raised the issue of representation and maintained

his position throughout the extensive exchange regarding his ability to represent

himself and the possible disadvantages of doing so. We conclude that the trial

court’s inquiry and Williams’s responses were sufficient to establish that he

made his decision to represent himself knowingly, voluntarily, and intelligently.

                                                     II.




1
  Williams cites Sturdivant v. State, 61 N.E.3d 1219 (Ind. Ct. App. 2016), trans. denied. In that case, the
defendant argued the trial court should have found her to be severely mentally ill based on her bizarre
statements as well as incorrect and unusual legal arguments. 61 N.E.3d at 1224. At trial, the defendant
made a number of puzzling legal arguments, asked many puzzling questions of witnesses, and informed a
testifying officer that treason is punishable by death. Id. at 1225. We found that, while some of the
defendant’s statements were undeniably strange and that she clearly lacked the legal skills of an experienced
criminal defense attorney, there was no evidence the defendant had been evaluated by a mental health
professional or been diagnosed with a mental illness and that, to the extent there were some indicators of
mental illness, they were not sufficient to outweigh the defendant’s explicit and repeated requests to waive
counsel and represent herself. Id. We emphasized that trial courts are in the best position to assess the
competency of criminal defendants and the knowingness of waivers of the right to counsel, that the court had
numerous opportunities to converse with and observe the defendant, and that the court’s decision was not
clearly erroneous. Id. at 1226. Sturdivant does not require that we find Williams suffered from a mental
illness which prevented him from representing himself. To the extent there may have been some indicators
of mental illness, they were not sufficient to outweigh Williams’s explicit and repeated requests to waive
counsel and represent himself.

Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019                  Page 15 of 19
[18]   The next issue is whether the trial court abused its discretion in admitting

       certain evidence. The trial court has broad discretion to rule on the

       admissibility of evidence. Bradley v. State, 54 N.E.3d 996, 999 (Ind. 2016). A

       trial court’s ruling on the admission of evidence is generally accorded a great

       deal of deference on appeal. Hall v. State, 36 N.E.3d 459, 466 (Ind. 2015), reh’g

       denied. We do not reweigh the evidence; rather, we consider only evidence that

       is either favorable to the ruling or unrefuted and favorable to the defendant.

       Beasley v. State, 46 N.E.3d 1232, 1235 (Ind. 2016). We will not reverse an error

       in the admission of evidence if the error was harmless. Turner v. State, 953
N.E.2d 1039, 1058 (Ind. 2011). In determining the effect of the evidentiary

       ruling on a defendant’s substantial rights, we look to the probable effect on the

       fact finder. Id. at 1059. An improper admission is harmless if the conviction is

       supported by substantial independent evidence of guilt satisfying the reviewing

       court that there is no substantial likelihood the challenged evidence contributed

       to the conviction. Id.


[19]   Williams first asserts that the trial court should not have allowed the State to

       elicit testimony regarding the possibility of police being ambushed and argues

       the concern of police ambushes was highly inflammatory and was not a fact of

       any consequence in determining whether he had resisted law enforcement or

       was driving with a suspended license. The State responds that Williams

       objected at trial on the basis of speculation and that the officers were not

       required to speculate about their training regarding how to respond as a matter

       of course to a slow-speed pursuit of a suspect who refuses to pull over. It also


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 16 of 19
       argues that the challenged testimony simply recounted standard safeguarding

       techniques and did not result in an unfair trial.


[20]   Ind. Evidence Rule 401 provides that evidence is relevant if it has any tendency

       to make a fact more or less probable than it would be without the evidence and

       the fact is of consequence in determining the action. Ind. Evidence Rule 403

       provides that the court may exclude relevant evidence if its probative value is

       substantially outweighed by a danger of unfair prejudice, confusing the issues,

       misleading the jury, undue delay, or needlessly presenting cumulative evidence.


[21]   The record reveals that Officer Briggs, Officer Taylor, and Sparks testified

       regarding the possible dangers following a slow-speed pursuit based on their

       training and experience. The officers testified that these possible dangers were

       the reason they drew their weapons, and Sparks testified as to his concerns and

       why he remained at the scene. We cannot say the prosecutor’s questions called

       for speculation. Moreover, the evidence establishes that, after Officer Briggs

       activated his police vehicle’s lights and siren to initiate the stop, Williams did

       not stop his vehicle for multiple blocks. After Williams stopped at a gas station,

       law enforcement blocked his vehicle and issued loud commands for Williams to

       exit his truck which had tinted windows, drew their weapons, and ultimately

       punctured the truck’s window in order to remove Williams. The testimony

       regarding the officers’ training and use of caution was minimal relative to all of

       the testimony and evidence presented to the jury and did not substantially affect

       Williams’s rights. There is no substantial likelihood that the challenged



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 17 of 19
       testimony contributed to the convictions, and any alleged error in its admission

       does not warrant reversal.


[22]   Williams further argues that the court should not have permitted the State to

       introduce evidence of a warrant and cites Ind. Evidence Rule 404(b). The State

       responds that the evidence was admissible to show motive, plan, or knowledge

       and that its admission is at most harmless as the evidence of his guilt was

       overwhelming.


[23]   Ind. Trial Rule 404(b) provides that evidence of a crime, wrong, or other act is

       not admissible to prove a person’s character in order to show that on a

       particular occasion the person acted in accordance with the character. Rule

       404(b)(2) provides that “[t]his evidence may be admissible for another purpose,

       such as proving motive, opportunity, intent, preparation, plan, knowledge,

       identity, absence of mistake, or lack of accident.” The standard for assessing

       the admissibility of Rule 404(b) evidence is: (1) the court must determine that

       the evidence of other crimes, wrongs, or acts is relevant to a matter at issue

       other than the defendant’s propensity to commit the charged act; and (2) the

       court must balance the probative value of the evidence against its prejudicial

       effect pursuant to Rule 403. Whatley v. State, 908 N.E.2d 276, 281 (Ind. Ct.

       App. 2009), trans. denied. The evidence is inadmissible when the State offers it

       only to produce the “forbidden inference” that the defendant has engaged in

       other, uncharged misconduct and the charged conduct was in conformity with

       the uncharged misconduct. Id. The court has wide latitude in weighing the

       probative value of the evidence against the possible prejudice of its admission.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 18 of 19
       Id. If evidence has some purpose besides behavior in conformity with a

       character trait and the balancing test is favorable, the court can elect to admit

       the evidence. Id. For instance, evidence which is necessary for the jury to

       understand the relationships between the victim, various witnesses, and the

       defendant may be admissible. Id.


[24]   Officer Briggs testified that he watched Williams’s vehicle back out of a

       driveway, that “when he was backing out of the driveway, he stopped about the

       time where I believe the driver would have seen my car parked,” and “he

       paused in the, in the roadway, half in the roadway and half in the driveway,

       and then continued after a moment.” Transcript Volume I at 218. Williams

       did not stop for multiple blocks while Officer Briggs followed him with his

       overhead lights and siren activated and did not exit his truck when commanded

       to do so. The jury heard from multiple eyewitnesses. The challenged evidence

       was admissible to show motive, intent, plan, or absence of mistake. We cannot

       say that the evidence violated Evidence Rule 404(b) or that its probative value

       was substantially outweighed by the danger of unfair prejudice. Even assuming

       evidence of a warrant was inadmissible, in light of the overall strength of the

       State’s case and the context of the challenged evidence, we conclude that the

       probable impact on the jury was minimal and that reversal is not required.


[25]   For the foregoing reasons, we affirm Williams’s convictions.


[26]   Affirmed.


       Altice, J., and Tavitas, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-137 | August 29, 2019   Page 19 of 19